— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the Commissioner of Motor Vehicles, which revoked petitioner’s driver’s license for refusal to submit to a chemical test following his arrest for driving while intoxicated. Although some of the salient facts were in sharp dispute, respondent found that an automobile owned and operated by petitioner collided with another vehicle on August 26, 1977 in the City of Schenectady. Petitioner went to his home and later reported the incident to the police department. When the investigating officer arrived at petitioner’s residence, he obtained an admission from petitioner that he had been operating one of the vehicles involved in the accident in question. Although he denied having anything to drink thereafter, the officer noticed that petitioner’s speech was slurred, that he staggered when he walked, and that his breath smelled of alcohol. Petitioner was then arrested for driving while intoxicated and was asked to take a breath chemical test. He refused. Immediately prior thereto the officer warned him of the consequences of a refusal to submit to the test. Petitioner’s version of the facts was to the contrary. He denied leaving the scene of an accident, being arrestfed for driving while intoxicated, or being warned about refusing to take a test. He contended he was arrested for failing to produce an insurance card, which charge was subsequently dismissed. Nothing more than conflicting versions of what transpired are presented— one by the investigating officer and one by petitioner. Respondent accepted the officer’s account, and the record contains substantial evidentiary support for his determination. Accordingly, we must confirm (Matter of Boyle v Tofany, 36 NY2d 1012; Matter of Tompkins v Melton, 57 AD2d 682; Matter of Williams v Tofany, 46 AD2d 708). Determination confirmed, and petition *705dismissed, without costs. Mahoney, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.